ORDER
PER CURIAM.
Movant appeals denial of his Rule 24.035 motion for post conviction relief without an evidentiary hearing. On October 28, 1988, the plea court sentenced movant as a class X offender to two concurrent ten year terms of imprisonment on his pleas of guilty to burglary in the first degree, § 569.160 RSMo 1986, and stealing over $150, § 570.030 RSMo 1986. On appeal movant alleges he pleaded sufficient factual allegations of ineffective assistance of counsel to warrant a hearing. Specifically, movant alleges his pleas were not knowingly and intelligently made because there was an insufficient factual basis for the court to accept the pleas. He claims the state failed to prove movant to be a class X offender. This allegation is refuted by the record. Movant admitted three prior felony convictions for crimes committed at different times and imprisonment on each in *131excess of 120 days. He was a class X offender. Section 558.019 RSMo 1986. Accordingly, the findings and conclusions of the motion court are not clearly erroneous. An extended opinion would have no prece-dential value. Judgment is affirmed in accordance with Rule 84.16(b).